249 U.S. 236 (1919)
PUBLIC UTILITIES COMMISSION FOR THE STATE OF KANSAS ET AL.
v.
LANDON, RECEIVER OF THE KANSAS NATURAL GAS COMPANY, ET AL.
KANSAS CITY, MISSOURI, ET AL.
v.
LANDON, RECEIVER OF THE KANSAS NATURAL GAS COMPANY, ET AL.
KANSAS CITY GAS COMPANY ET AL.
v.
KANSAS NATURAL GAS COMPANY ET AL.
PUBLIC UTILITIES COMMISSION FOR THE STATE OF KANSAS ET AL.
v.
LANDON, RECEIVER OF THE KANSAS NATURAL GAS COMPANY, ET AL.
Nos. 277, 329, 330, 353.
Supreme Court of United States.
Argued November 6, 1918.
Decided March 17, 1919.
APPEALS FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*237 Mr. F.S. Jackson for Public Utilities Commission for the State of Kansas et al.
Mr. Robert Stone and Mr. Chester I. Long, with whom Mr. John H. Atwood, Mr. George T. McDermott, Mr. Austin M. Cowan, Mr. R.A. Brown, Mr. T.S. Salathiel and Mr. John J. Jones were on the briefs, for Landon, Receiver; Kansas Natural Gas Co.; and Sharitt, Receiver:[1]
Mr. James D. Lindsay, with whom Mr. Frank W. McAllister, Attorney General of the State of Missouri, Mr. W.G. Busby and Mr. A.Z. Patterson were on the brief, for Public Service Commission of Missouri.
Mr. A.F. Smith, with whom Mr. E.M. Harber, Mr. Benj. M. Powers, Mr. Ray Bond and Mr. Chas. L. Faust were on the briefs, for Kansas City, Joplin and St. Joseph, Missouri.
Mr. Charles Blood Smith for Fidelity Title & Trust Co.
Mr. J.W. Dana for Kansas City Gas Co. et al.
Mr. Leonard S. Ferry, Mr. Thomas F. Doran, Mr. M.F. Cosgrove, Mr. J.M. Challis and Mr. Floyd Harper filed a brief on behalf of various distributing companies.
*242 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
These are appeals by different groups of defendants below from decrees prohibiting public commissions and officers of Kansas and Missouri, certain municipalities and many local gas distributing companies from interfering with establishment and maintenance of selling rates for gas to consumers sufficiently high to compensate receivers of the Kansas Natural Gas Company. 234 Fed. Rep. 152; 242 Fed. Rep. 658; 245 Fed. Rep. 950.
The Kansas Natural Gas Company  hereinafter, The Gas Company  a Delaware corporation, owned a system of pipe lines extending from Oklahoma and Kansas points to some forty terminal towns and cities in Kansas and Missouri and produced, purchased, transported, distributed and sold natural gas prior to October 9, 1912. During the years 1904-1908 by separate agreements it undertook to supply many local companies with gas for ultimate sale to their customers and to accept therefor a definite proportion  generally two-thirds  of the gross amounts paid by such customers. Permanent physical connections permitted gas to pass from The Gas Company's pipe lines into the several local companies' mains. The latter operated under special ordinances usually specifying the rates which customers should pay; and, except in four relatively unimportant places, the former had no local franchise permitting either distribution or sale of gas, nor did it own any interest in a defendant distributing company.
The Gas Company procured gas by drilling, purchase or otherwise in Southern Kansas and Oklahoma  six per cent. in the former  forced it through pipe lines and delivered it in the local mains at the connection points. None was obtained in Missouri. Having received gas at the connection points the several local companies distributed *243 and sold it, collected established rates and settled with The Gas Company as agreed. Approximately forty-four per cent. of the total was thus sold to customers in Kansas and fifty-six per cent. in Missouri.
October 9, 1912, the United States District Court for Kansas appointed receivers for The Gas Company and shortly thereafter, acting under § 56, Judicial Code, extended the receivership to Missouri and Oklahoma. It is unnecessary to detail subsequent changes in respect of this receivership. The receivers took over the company's property, affairs and business and operated them under orders of the court; without specifically adopting or disavowing the supply contracts of 1904-1908 they continued to deliver gas to local distributing companies and to accept payments as originally agreed.
Available gas diminished; pipe lines to new wells became necessary; operating costs increased; and the sums received from local distributing companies were inadequate for the receivers' demands. In 1915 they petitioned the Kansas Public Utilities Commission to permit higher charges to customers by local companies. Responding the Commission authorized, December 10, 1915, what is known as the "28 Cent Schedule"  much below the rates requested.
Claiming jurisdiction over distribution and sale of gas in that State and power to fix the rates which local companies should both pay and charge therefor, the Missouri Public Service Commission suspended some proposed advanced rates to consumers and threatened to enforce further appropriate orders if found necessary. Certain local companies, notably the Kansas City Gas Company, insist that the receivers should comply with the original supply contracts between them and The Gas Company.
In December, 1915, the receivers began this proceeding against Kansas Public Utilities Commission, Missouri Public Service Commission, thirty-two local distributing *244 companies and forty-seven cities and towns in those States. After setting out the history of The Gas Company the bill alleged that the above-described actions by state commissions resulted in imposing upon the receivers inadequate and confiscatory rates and unduly burdened the interstate commerce which they were carrying on by transporting and selling gas; that the original supply contracts with distributing companies, although never adopted by them, were improvident, wasteful, a fraud upon creditors and no longer obligatory; that the city ordinances fixing prices to customers were unreasonable, non-compensatory and confiscatory of estate and property in the receivers' hands. They asked an appropriate injunction restraining the commissions, municipalities and distributing companies from interfering with establishment of reasonable and compensatory rates for selling gas to consumers.
The court below held the business carried on by the receivers  transportation of natural gas and its disposition and sale to consumers through the distributing companies  was interstate commerce of a national character; that the commissions' actions interfered with establishment and maintenance of reasonable sale rates and thereby burdened interstate commerce and took the receivers' property without due process of law; that the original supply contracts were not binding upon the receivers. And it accordingly enjoined the commissions, their members, the attorneys general of both States, the various municipalities and the distributing companies from interfering with establishment of such reasonable and compensatory rates as the court might approve.
We think the trial court properly overruled the objections offered to its jurisdiction and nothing need be added to the reasons which it gave. 234 Fed. Rep. 152, 155. But we cannot agree with its conclusions that local companies in distributing and selling gas to their customers *245 acted as mere agents, immediate representatives or instrumentalities of the receivers and as such carried on without interruption interstate commerce set in motion by them.
That the transportation of gas through pipe lines from one State to another is interstate commerce may not be doubted. Also, it is clear that as part of such commerce the receivers might sell and deliver gas so transported to local distributing companies free from unreasonable interference by the State. American Express Co. v. Iowa, 196 U.S. 133, 143; Oklahoma v. Kansas Natural Gas Co., 221 U.S. 229; Haskell v. Kansas Natural Gas Co., 224 U.S. 217.
But in no proper sense can it be said, under the facts here disclosed, that sale and delivery of gas to their customers at burner-tips by the local companies operating under special franchises constituted any part of interstate commerce. The companies received supplies which had moved in such commerce and then disposed thereof at retail in due course of their own local business. Payment to the receivers of sums amounting to two-thirds of the product of these sales did not make them integral parts of their interstate business. In fact, they lacked authority to engage by agent or otherwise in the retail transactions carried on by the local companies. Interstate commerce is a practical conception and what falls within it must be determined upon consideration of established facts and known commercial methods. Rearick v. Pennsylvania, 203 U.S. 507, 512; The Pipe Line Cases, 234 U.S. 548, 560. The thing which the receivers actually did was to deliver supplies to local companies. Exercising franchise rights, the latter distributed and sold the commodity so obtained upon their own account and paid the receivers what amounted to two-thirds of their receipts from customers. Interstate movement ended when the gas passed into local mains. The court below erroneously *246 adopted the contrary view and upon it rested the conclusion that the Public Commissions were interfering with establishment of compensatory rates by the receivers in violation of their rights under the Fourteenth Amendment.
The challenged orders related directly to prices for gas at burner-tips and only indirectly to the receivers' business. They were under no compulsion to accept unremunerative prices; even the original supply contracts had not been adopted and were subject to rejection. See Newark Natural Gas & Fuel Co. v. Newark, 242 U.S. 405. Our conclusion concerning relationship between the receivers and local companies renders it unnecessary to discuss the effect of rates prescribed for the latter. The receivers were in no position to complain of them.
The decrees below must be reversed and the cause remanded for further proceedings in conformity with this opinion.
Reversed and remanded.
NOTES
[1]   For the cases involving this controversy in various phases, see: McKinney v. Kansas Natural Gas Co., 206 Fed. Rep. 772; McKinney v. Landon, 209 Fed. Rep. 300; Kansas City Pipe Line Co. v. Fidelity Title & Trust Co., 217 Fed. Rep. 187; Fidelity Title & Trust Co. v. Kansas Natural Gas Co., 219 Fed. Rep. 614; State v. Flannelly, 96 Kansas, 372; s.c., 96 Kansas, 833; Landon v. Public Utilities Commission, 234 Fed. Rep. 152; State v. Litchfield, 97 Kansas, 592; State v. Kansas Natural Gas Co., 100 Kansas, 593; State v. Gas Company, 102 Kansas, 712; Landon v. Public Utilities Commission, 242 Fed. Rep. 658; Landon v. Public Utilities Commission, 245 Fed. Rep. 950; St. Joseph Gas Co. v. Barker, 243 Fed. Rep. 206.